Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-23 are currently pending. Claim 24-31 are currently cancelled in preliminary amendment. 
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:
Claims 1-14, drawn to a method performed by user equipment (UE), the method comprising: receiving at least one downlink data packet, via a data radio bearer (DRB), that 5includes information identifying a data flow; and identifying a mapping of the data flow to the DRB based on the information identifying the data flow in the at least one downlink data packet; wherein the at least one downlink data packet that includes information identifying a data flow is received prior to commencement of reception, via the DRB, of data packets comprising downlink user-plane data associated with the identified data flow (Claim 1). Similarly claim 12 recites a method performed by a network apparatus serving an item of user equipment (UE), the method comprising: transmitting, to the UE, via a data radio bearer (DRB), at least one downlink data packet that includes information identifying a data flow; wherein the at least one downlink data packet that includes information identifying a data flow is transmitted prior to commencement of transmission, via the DRB, of data 5packets comprising downlink user-plane data associated with the identified data flow (Claim 12). 
See Applicant’s disclosure (US PG PUB 2021/0274529 A1), paragraphs 0050-0053, Figs. 4, recite, the UE 3 includes a transceiver circuit 31 which is operable to transmit signals to and to receive signals from the connected node(s) via one or more antenna 33. The data packet 20 includes a header portion 20H and a data portion 20D. The header 20D of the data packet 20 includes a ‘Reflective QoS flow to DRB mapping Indication’ (RDI) 21, the Reflective QoS Indication (RQI) 22, and the QoS Flow Identifier (QFI) 23 (which are referred to as QoS flow marking above. The UE 3 is configured to derive the applicable QoS rules based on only those packets that have their RQI 22 set to the specific value. Similarly base station, paragraphs 0054-0058, Fig. 5 disclose the functions of access network (base station), reflective QoS flow to DRB mapping enables the UE 3 to map an uplink QoS flow to the appropriate DRB without obtaining explicit flow to DRB mapping rules from the network (the base station 5). Thus both sets of claims performs functions such as the UE 3 is able to determine the correct DRB mapping even before receipt of any user-plane data on the downlink and the base station 5 sending a special downlink data packet 20 (e.g. an SDAP PDU) which does not include any user data 20D), classified in H04W28/0268, H04W28/0263, H04W76/27 and H04W84/042.
Claims 15-23, drawn to a method performed by a user plane entity of a distributed base station apparatus, the method comprising: determining whether or not an item of user equipment (UE) has information identifying a mapping of a data flow to a data radio bearer (DRB) associated with that UE; and when it is determined that the UE does not have the information identifying said 20mapping, providing, to a control plane entity, information identifying the data flow for which the UE does not have the information identifying said mapping (See claims 15, 20). Claim 23 recited as a method performed by a user plane entity of a distributed base station apparatus, the method comprising: determining whether or not an item of user equipment (UE) has information 10identifying a mapping of a data flow to a data radio bearer (DRB) associated with that UE; and when it is determined that the UE does not have the information identifying said mapping, transmitting, to the UE, at least one downlink data packet that includes information identifying the data flow; wherein the at least one downlink data packet that includes information identifying a data flow is transmitted, via the DRB, prior to commencement of transmission, via that DRB, of data packets comprising downlink user-plane data associated with the identified data flow (similar to claims 15 and 20). 
 (See Applicant’s disclosure (US PG PUB 2021/0274529 A1), paragraphs0074, 0111-0112, Fig. 6, recite, the functions performed by the communications control module 83 is responsible for handling (generating/sending/receiving) signaling between the core network function and other nodes, such as the UE 3, the base station 5, and other core network nodes. 
Specification discloses in example embodiments, where the control plane entity may comprise receiving at least one signalling message from the user plane entity, the at least one signalling message comprising information identifying at least one of: information identifying a data flow for which the UE does not have information identifying a mapping to a DRB; information identifying a data flow for which the UE has information identifying a mapping to a default DRB; and information identifying a data flow for which the UE has information identifying a mapping to an incorrect DRB), classified in H04L47/2491, H04L41/0226 and H04L45/74.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claims are generic.
           The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The species listed above lack unity of invention because even though the inventions of these groups require the technical feature of providing communication between two or more devices using UE
 without requiring explicit signalling of the DRB mapping rules from the network via the control-plane and UE receives downlink data packet that includes the information regarding identifying a data flow. Thus identifying said mapping, providing, to a control plane entity, information identifying the data flow for which the UE does not have the information identifying said mapping. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of ZTE, discussion on SDAP data PDU for reflective QoS (3GPP TSG-RAN WG2 meeting # 101, R2-1802012) discloses base station (gNB) controls the UL QoS flow, DRB mapping always via RRC configuration. To use a SDAP DATA PDE without pavload for AS reflective mapping, when to control the UL QoS flow - DRB mapping, a SDAP DATA PDU with only SDAP header (ic. ROOF) without data payload can be sent to the UE via the DRB to which the QoS flow is expected to be mapped an. Moreover, for the UL mainly traffic, if there's no DIL date arrival right at the time, such SDAP DATA PDBU without payload also can be used immediately, no need ta wait the arrival of corresponding DL packet (See pages 2-3).
Therefore species listed above lack unity of invention because they do not share a special technical feature.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
3GPP document named LG electronics In, KT corp. 3GPP TSG-RAN WG3#99bis, R3-182056 discloses the mechanism of re-mapping indication and the list of QoS flows which don’t satisfy their QoS requirement. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413